         Case 3:16-cr-00100-JAM Document 459 Filed 10/09/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA

                                                            No. 3:16-cr-100 (JAM)

          v.

  MACKENZY NOZE,
      Defendant.


           ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

       Defendant Mackenzy Noze has moved for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(1)(A). In accordance with the Court’s ruling at the conclusion of today’s hearing, the

Court GRANTS the motions for release (Docs. #446 and #455) and the Court orders that

defendant Mackenzy Noze’s sentence is reduced to a sentence of TIME SERVED as of

October 9, 2020. The Federal Bureau of Prisons shall release Mackenzy Noze from custody

directly to the custody of U.S. Immigration and Customs Enforcement (ICE) in accordance with

the pending federal immigration detainer. The Court understands that the BOP and ICE must

engage in administrative and security arrangements prior to the transfer of custody.

Accordingly, the Court orders the BOP to release the defendant to ICE custody today October

9, 2020, or as soon as practicable in light of the necessary transfer arrangements but in no event

later than October 13, 2020.

       As of October 9, 2020, Mackenzy Noze shall commence service of his 3-year term of

supervised release with the same conditions previously imposed by the Court’s judgment (Doc.

#371) in full force and effect.

       It is so ordered.

       Dated at New Haven, Connecticut, this 9th day of October 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge
